file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm




                                                               No. 01-325

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2001 MT 290N

                                                  IN RE THE MARRIAGE OF

                                                         LAURA LOWEEN,

                                                        Petitioner/Respondent

                                                                     and

                                                        DANIEL LOWEEN,

                                                       Respondent/Appellant.

                         APPEAL FROM: District Court of the Twentieth Judicial District,

                                                  In and for the County of Lake,

                                       The Honorable C.B. McNeil, Judge presiding.


                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                                      Daniel Loween (pro se), Deer Lodge, Montana

                                                            For Respondent:

                            David C. Humphrey, Humphrey Law Office, Polson, Montana

                                          Submitted on Briefs: September 27, 2001
                                              Decided: December 20, 2001

                                                                   Filed:



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm (1 of 4)3/27/2007 11:04:07 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm

                                    __________________________________________

                                                                    Clerk

Justice Terry N. Trieweiler delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number, and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 The Appellant, Daniel Loween, appeals from a decree of dissolution entered by the
District Court for the Twentieth Judicial District in Lake County. We affirm the District
Court's decree.

¶3 Daniel raises numerous issues regarding evidentiary error, sufficiency of evidence and
abuse of the District Court's discretion. However, we conclude that Daniel waived his
objections to the District Court's actions by his failure to appear at trial, failure to object to
Laura's proposed property distribution and for failure to provide a transcript of
proceedings in the District Court from which this Court can review the evidence.

                                                FACTUAL BACKGROUND

¶4 Daniel and Laura Loween were married on May 28, 1996, in Lake County Montana.
Laura petitioned the District Court for the Twentieth Judicial District in Lake County for a
decree of dissolution of the marriage on February 26, 1999. After the District Court set a
trial date, Daniel, who was incarcerated at the time, requested court-appointed counsel.
The District Court denied the request on December 20, 2000. Daniel filed several motions
related to a proposed distribution of the marital assets prior to trial. However, he did not
move the court pursuant to § 25-10-109(1)(b), MCA, for an order allowing him to attend
the trial.

¶5 At the trial, the District Court denied Daniel's motions, granted the dissolution, and
entered findings of fact, conclusions of law, and a Final Decree. The District Court
concluded that "[e]ach party is in possession of his/her own individual property." Daniel
did not appear at the trial nor did he submit proposed findings or any other evidence for
the District Court's consideration.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm (2 of 4)3/27/2007 11:04:07 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm




¶6 The District Court adopted Laura's proposed findings, which stated that each party was
in possession of his or her own property and assumed responsibility for his or her own
individual debts. Daniel appeals from the District Court's Final Decree of Dissolution.

                                                            DISCUSSION

¶7 Daniel, appearing pro se, makes several arguments on appeal. He contends that:

¶8 1) Laura failed to comply with a pretrial order that she provide exhibits which place a
value on all of the marital property;

¶9 2) the District Court adopted Laura's proposed findings, which were unsupported by
evidence and which divided the marital property inequitably;

¶10 3) the District Court erred when it awarded a 1991 Geo Metro to Laura because
Daniel contributed to its purchase and maintenance;

¶11 4) the District Court erred when it refused to consider supplemental evidence
concerning property not included in pretrial responses;

¶12 5) the District Court failed to address Daniel's request for maintenance; and

¶13 6) the District Court erroneously awarded Daniel's personal property to Laura and
some of that property has unique value which exceeds its fair market value.

¶14 Laura contends that Daniel waived the right to object to any evidentiary matters when
he failed to appear at trial. Laura notes that Daniel did not request the opportunity to
appear at trial, nor has he provided a transcript of the trial with which this Court can
review his assertions of evidentiary error, insufficiency of the evidence, or abuse of
discretion.

¶15 Both parties responded to the District Court's pretrial order by disclosing the value of
marital assets. However, Daniel did not appear at trial, nor has he made his failure to
appear an issue on appeal. The District Court adopted Laura's proposed findings of fact
based on evidence she presented, which included a valuation of marital assets. That
evidence was not objected to nor contradicted by Daniel. Moreover, Daniel has failed to
propose any alternative distribution of the marital assets.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm (3 of 4)3/27/2007 11:04:07 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm




¶16 Consequently, we conclude that the arguments made by Daniel on appeal were waived
by Daniel's failure to make timely objections or propose alternatives in the District Court
and by his failure to provide this Court with a transcript of the District Court proceedings.
For these reasons, the decree of the District Court is affirmed.

                                                /S/ TERRY N. TRIEWEILER

                                                              We Concur:

                                                     /S/ KARLA M. GRAY

                                                         /S/ JIM REGNIER

                                                    /S/ JAMES C. NELSON

                                                             /S/ JIM RICE




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-325%20Opinion.htm (4 of 4)3/27/2007 11:04:07 AM